DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 19 and 20 have been amended.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/06/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12, 13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al., Patent Application Publication No. 2019/0147182 (hereinafter Arora) in view of Gordon et al., Patent Application Publication No. 2015/0058337 (hereinafter Gordon), Holbrook et al., Patent Application Publication No. 2014/0359232 (hereinafter Holbrook), Redlich et al., Patent Application Publication No. 2010/0250497 (hereinafter Redlich) and Matsuo, Patent Application Publication No. 2012/0255030 (hereinafter Matsuo).

Regarding claim 1, Arora teaches:
A computer-implemented method for generating a sanitized copy of a relational database (Arora Paragraph [0038], new data file by sequentially copying all non-flagged data bytes into the new file, which thus forms a sanitized communication file, Paragraph [0073], any databases discussed herein may include relational), comprising:
accessing, for each of a plurality of data tables within the relational database (Arora Paragraph [0073], any databases discussed herein may include relational, databases may be organized in any suitable manner, for example, as data tables or lookup tables), a corresponding annotation file (Arora Paragraph [0078], data set may be annotated), the annotation file including (Arora Paragraph [0078], data set may be annotated), for each column within the data table (Arora Paragraph [0078], data set may be annotated), one or more of a column identifier, a type of data within the column, and a sensitivity of the data within the column (Arora Paragraph [0079], data set annotation may include security information establishing access levels),
for each data table of the plurality of data tables (Arora Paragraph [0013], records within data file 110 to a desired format. As an example of conforming the records to a desired format, records may comprise data columns of a certain length):
Arora Paragraph [0079], data set annotation may include security information establishing access levels, Paragraph [0013], Ingestion engine 122 may standardize and/or validate data file 110), creating a copy of the data table corresponding to the annotation file (Arora Paragraph [0079], data set annotation may include security information establishing access levels); and
for each column of the data table associated with a sanitization operation within the annotation file (Arora Paragraph [0079], data set annotation may include security information establishing access levels),
Arora does not expressly disclose:
accessing a schema for the relational database describing each of the plurality of data tables and identifying each column of the relational database included within each of the plurality of data tables;
validating the annotation file corresponding to the data table by determining that each column within the data table identified by the accessed schema is identified by the annotation file;
However, Gordon teaches:
accessing a schema for the relational database describing each of the plurality of data tables and identifying each column of the relational database included within each of the plurality of data tables (Gordon Paragraph [0026], database access component also has a type for each column of the database schema, where a type can be any of: integer, Boolean, real, string, link (in the case of a relational database), date-time, percentage or others);
validating the annotation file corresponding to the data table by determining that each column within the data table identified by the accessed schema is identified by the annotation file (Gordon Paragraph [0027], database access component and the inference engine operate to compile the annotated database schema with the added latent columns and/or tables to form inference algorithms);

The motivation to combine Arora and Gordon is to improve databases by using schema.  It would have been obvious to one of ordinary skill in the art to take the system of Arora and combine it with the schema of Gordon in order to obtain the predictable result of improving databases.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Arora and Gordon.
Arora does not expressly disclose:
sanitizing the copy of the data table by,
performing the sanitization operation on the corresponding column of the copy of the data table;
generating a sanitized copy of the relational database by combining the sanitized copies of data tables.
However, Holbrook teaches:
sanitizing the copy of the data table by (Holbrook Paragraph [0049], represents the reader's sanitized copy of the constantly changing slot table 212 state),
performing the sanitization operation on the corresponding column of the copy of the data table (Holbrook Paragraph [0049], represents the reader's sanitized copy of the constantly changing slot table 212 state);
generating a sanitized copy of the relational database by combining the sanitized copies of data tables (Holbrook Paragraph [0049], represents the reader's sanitized copy of the constantly changing slot table 212 state).

The motivation to combine Arora and Holbrook is to improve databases by sanitizing data.  It would have been obvious to one of ordinary skill in the art to take the system of Arora and combine it with the sanitizing of Holbrook in order to obtain the predictable result of improving databases.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Arora and Holbrook.
Arora does not expressly disclose:
wherein the annotation file includes, for each of one or more columns within the data table, an identification of a sanitization operation selected based on one or both of the type of data within the column and the sensitivity of the data within the 
However, Redlich teaches:
wherein the annotation file includes (Redlich Paragraph [1467], annotation alters the sensitivity of the sample itself), for each of one or more columns within the data table (Redlich Paragraph [1488], preclude to the rest of the data columns), an identification of a sanitization operation selected based on one or both of the type of data within the column and the sensitivity of the data within the Redlich Paragraph [0348], additional identification the sanitized documents will be reconstituted according to the user's role and clearance level at wire, Paragraph [2303], enable sharing down to a lower sensitivity level), the sanitization operation configured to (Redlich Paragraph [0321], search results will be in delivery of a sanitized results), when performed,

The motivation to combine Arora and Redlich is to improve data sharing by lowering sensitivity of data.  It would have been obvious to one of ordinary skill in the art to take the system of Arora and combine it with the lowering of the sensitivity of Redlich in order to obtain the predictable result of improving data sharing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Arora and Redlich.
Arora does not expressly disclose:
reduce the sensitivity of the data within the column by modifying the data within the column;
However, Matsuo teaches:
reduce the sensitivity of the data within the column by modifying the data within the column (Matsuo Paragraph [0437], since the XOR operation is performed under five blocks in columns n to y, combinations of values to be inferred are reduced compared with the other columns, and thus, the security (sensitivity) level is lowered);
The claimed invention and Matsuo are from the analogous art of systems containing sensitive information.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Arora and Matsuo to have combined Arora and Matsuo.
The motivation to combine Arora and Matsuo is improve data access by using security levels.  It would have been obvious to one of ordinary skill in the art to take the system of Arora and combine it with the security levels of Matsuo in order to obtain the predictable result of improving data access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Arora and Matsuo.

Regarding claim 2, Arora in view of Gordon, Holbrook, Redlich and Matsuo further teaches:
The computer-implemented method of claim 1, wherein validating the annotation file corresponding to the data table further comprises determining that each column of the data table identified by the annotation file is identified by the accessed Arora Paragraph [0079], data set annotation may include security information establishing access levels, Paragraph [0013], Ingestion engine 122 may standardize and/or validate data file 110).
schema (Gordon Paragraph [0026], database access component also has a type for each column of the database schema, where a type can be any of: integer, Boolean, real, string, link (in the case of a relational database), date-time, percentage or others)

Regarding claim 3, Arora in view of Gordon, Holbrook, Redlich and Matsuo further teaches:
The computer-implemented method of claim 1, wherein a Arora Paragraph [0079], data set annotation may include security information establishing access levels, Paragraph [0013], Ingestion engine 122 may standardize and/or validate data file 110): an encryption operation, a data nil operation, an obfuscation operation, a data replacement operation, and a data randomization operation (Gordon Paragraph [0035], The annotations may be compiled to probabilistic programming language code where random variables are program variables).
sanitization (Holbrook Paragraph [0049], represents the reader's sanitized copy of the constantly changing slot table 212 state)

Regarding claim 4, Arora in view of Gordon, Holbrook, Redlich and Matsuo further teaches:
The computer-implemented method of claim 1, further comprising: determining that a copy of each data table within the relational database is sanitized before generating the sanitized copy of the relational database (Holbrook Paragraph [0049], represents the reader's sanitized copy of the constantly changing slot table 212 state).

Regarding claim 5, Arora in view of Gordon, Holbrook, Redlich and Matsuo further teaches:
The computer-implemented method of claim 1, further comprising: prior to providing access to the Arora Paragraph [0073], any databases discussed herein may include relational, databases may be organized in any suitable manner, for example, as data tables or lookup tables), validating that the Arora Paragraph [0016], characteristic markers may not comprise sensitive information (e.g., the characteristic markers may comprise plain text, integers, or other data or characteristic identifiers, which do not pose a security threat should an unauthorized party view the characteristic markers), Paragraph [0079], the data set annotation may include security information establishing access levels).
sanitized (Holbrook Paragraph [0049], represents the reader's sanitized copy of the constantly changing slot table 212 state)

Regarding claim 6, Arora in view of Gordon, Holbrook, Redlich and Matsuo further teaches:
The computer-implemented method of claim 5, wherein validating that the sanitized copy of the relational database does not include information associated with an above-threshold level of sensitivity comprises (Arora Paragraph [0016], characteristic markers may not comprise sensitive information (e.g., the characteristic markers may comprise plain text, integers, or other data or characteristic identifiers, which do not pose a security threat should an unauthorized party view the characteristic markers) , Paragraph [0079], the data set annotation may include security information establishing access levels):
identifying a data type associated with each column of the Gordon Paragraph [0026], database access component also has a type for each column of the database schema, where a type can be any of: integer, Boolean, real, string, link (in the case of a relational database), date-time, percentage or others); and
validating that a Arora Paragraph [0016], characteristic markers may not comprise sensitive information (e.g., the characteristic markers may comprise plain text, integers, or other data or characteristic identifiers, which do not pose a security threat should an unauthorized party view the characteristic markers) , Paragraph [0079], the data set annotation may include security information establishing access levels).
sanitized (Holbrook Paragraph [0049], represents the reader's sanitized copy of the constantly changing slot table 212 state)

Regarding claim 7, Arora in view of Gordon, Holbrook, Redlich and Matsuo further teaches:
The computer-implemented method of claim 5, wherein validating that the sanitized copy of the relational database does not include information associated with an above-threshold level of sensitivity comprises (Arora Paragraph [0016], characteristic markers may not comprise sensitive information (e.g., the characteristic markers may comprise plain text, integers, or other data or characteristic identifiers, which do not pose a security threat should an unauthorized party view the characteristic markers) , Paragraph [0079], the data set annotation may include security information establishing access levels):
identifying a sensitivity associated with each column of the Arora Paragraph [0016], characteristic markers may not comprise sensitive information (e.g., the characteristic markers may comprise plain text, integers, or other data or characteristic identifiers, which do not pose a security threat should an unauthorized party view the characteristic markers) , Paragraph [0079], the data set annotation may include security information establishing access levels); and
validating that a Arora Paragraph [0016], characteristic markers may not comprise sensitive information (e.g., the characteristic markers may comprise plain text, integers, or other data or characteristic identifiers, which do not pose a security threat should an unauthorized party view the characteristic markers) , Paragraph [0079], the data set annotation may include security information establishing access levels).
sanitization (Holbrook Paragraph [0049], represents the reader's sanitized copy of the constantly changing slot table 212 state)

Regarding claim 8, Arora in view of Gordon, Holbrook, Redlich and Matsuo further teaches:
The computer-implemented method of claim 5, wherein validating that the sanitized copy of the relational database does not include information associated with an above-threshold level of sensitivity comprises (Arora Paragraph [0016], characteristic markers may not comprise sensitive information (e.g., the characteristic markers may comprise plain text, integers, or other data or characteristic identifiers, which do not pose a security threat should an unauthorized party view the characteristic markers)):
identifying a column that 1) includes information associated with an above-threshold level of sensitivity (Arora Paragraph [0016], characteristic markers may not comprise sensitive information (e.g., the characteristic markers may comprise plain text, integers, or other data or characteristic identifiers, which do not pose a security threat should an unauthorized party view the characteristic markers) , Paragraph [0079], the data set annotation may include security information establishing access levels), and
that 2) has not had a sanitization operation performed on the identified column (Holbrook Paragraph [0049], represents the reader's sanitized copy of the constantly changing slot table 212 state); and
determining that the identified column is included within a column exclusions list that includes columns exempt from sanitization (Arora Paragraph [0080], permitted to access the data set for reading, and others are altogether excluded from accessing the data set).

Regarding claim 12, Arora in view of Gordon, Holbrook, Redlich and Matsuo further teaches:
The computer-implemented method of claim 1, wherein the Gordon Paragraph [0079], identify existing cells or potential new rows and columns for which data would improve accuracy of predictions (active learning) and other tasks), and receiving an update to an existing relational database column.
sanitized (Holbrook Paragraph [0049], represents the reader's sanitized copy of the constantly changing slot table 212 state)

Regarding claim 13, Arora in view of Gordon, Holbrook, Redlich and Matsuo further teaches:
The computer-implemented method of claim 1, further comprising: receiving a request to execute a domain logic model on a requested data table of the relational database (Arora Paragraph [0076], implementing a domain whereby a dedicated file is selected that exposes one or more elementary files containing one or more data sets; using data sets stored in individual files using a hierarchical filing system); and
executing the domain logic model on a Arora Paragraph [0076], implementing a domain whereby a dedicated file is selected that exposes one or more elementary files containing one or more data sets; using data sets stored in individual files using a hierarchical filing system).
sanitized (Holbrook Paragraph [0049], represents the reader's sanitized copy of the constantly changing slot table 212 state)

Regarding claim 17, Arora in view of Gordon, Holbrook, Redlich and Matsuo further teaches:
The computer-implemented method of claim 1, further comprising: for each request to access a data table of the sanitized copy of the relational database, generating an audit document identifying the data table (Holbrook Paragraph [0049], represents the reader's sanitized copy of the constantly changing slot table 212 state, Paragraph [0095], writer finishes auditing its tables it will open its Unix domain socket and start accepting connections so that readers can resume consuming notifications), identifying a user associated with the request to access the data table (Holbrook Paragraph [0105], code may also be downloaded from a remote computer (e.g., a server) to a requesting computer (e.g., a client) by way of data signals), and identifying a domain logic model associated with the request (Holbrook Paragraph [0095], writer finishes auditing its tables it will open its Unix domain socket and start accepting connections so that readers can resume consuming notifications).

Regarding claim 18, Arora in view of Gordon, Holbrook, Redlich and Matsuo further teaches:
The computer-implemented method of claim 1, wherein the plurality of data table includes less than all data tables within the relational database (Arora Paragraph [0009], clearance identifier which indicates that the user only has clearance to access data files 110 and/or records having certain characteristics), and wherein the plurality of data tables comprise data tables identified as mostly likely to be accessed (Arora Paragraph [0009], clearance identifier which indicates that the user only has clearance to access data files 110 and/or records having certain characteristics), data tables queries by a user or process (Arora Paragraph [0003], a data request from a user), and data tables corresponding to a set of logic models being tested (Arora Paragraph [0003], a data request from a user).

Regarding claim 19, Arora teaches:
A system, comprising: a non-transitory computer-readable storage medium storing executable instructions that, when executed by a processor, cause the system to perform steps comprising (Arora Paragraph [0010], comprise a processor, a tangible non-transitory computer-readable memory):
accessing, for each of a plurality of data tables within the relational database (Arora Paragraph [0073], any databases discussed herein may include relational, databases may be organized in any suitable manner, for example, as data tables or lookup tables), a corresponding annotation file (Arora Paragraph [0078], data set may be annotated), the annotation file including (Arora Paragraph [0078], data set may be annotated), for each column within the data table (Arora Paragraph [0078], data set may be annotated), one or more of a column identifier, a type of data within the column, and a sensitivity of the data within the column (Arora Paragraph [0079], data set annotation may include security information establishing access levels),
for each data table of the plurality of data tables (Arora Paragraph [0013], records within data file 110 to a desired format. As an example of conforming the records to a desired format, records may comprise data columns of a certain length):
in response to validating the annotation file (Arora Paragraph [0079], data set annotation may include security information establishing access levels, Paragraph [0013], Ingestion engine 122 may standardize and/or validate data file 110), creating a copy of the data table corresponding to the annotation file (Arora Paragraph [0079], data set annotation may include security information establishing access levels); and
for each column of the data table associated with a sanitization operation within the annotation file (Arora Paragraph [0079], data set annotation may include security information establishing access levels),
a processor configured to execute the instructions (Arora Paragraph [0010], comprise a processor, a tangible non-transitory computer-readable memory).
Arora does not expressly disclose:
accessing a schema for the relational database describing each of the plurality of data tables and identifying each column of the relational database included within each of the plurality of data tables;
validating the annotation file corresponding to the data table by determining that each column within the data table identified by the accessed schema is identified by the annotation file;
However, Gordon teaches:
accessing a schema for the relational database describing each of the plurality of data tables and identifying each column of the relational database included within each of the plurality of data tables (Gordon Paragraph [0026], database access component also has a type for each column of the database schema, where a type can be any of: integer, Boolean, real, string, link (in the case of a relational database), date-time, percentage or others);
validating the annotation file corresponding to the data table by determining that each column within the data table identified by the accessed schema is identified by the annotation file (Gordon Paragraph [0027], database access component and the inference engine operate to compile the annotated database schema with the added latent columns and/or tables to form inference algorithms);
The claimed invention and Gordon are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Arora and Gordon to have combined Arora and Gordon.
The motivation to combine Arora and Gordon is to improve databases by using schema.  It would have been obvious to one of ordinary skill in the art to take the system of Arora and combine it with the schema of Gordon in order to obtain the predictable result of improving databases.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Arora and Gordon.
Arora does not expressly disclose:
sanitizing the copy of the data table by,
performing the sanitization operation on the corresponding column of the copy of the data table;
generating a sanitized copy of the relational database by combining the sanitized copies of data tables; and
However, Holbrook teaches:
sanitizing the copy of the data table by (Holbrook Paragraph [0049], represents the reader's sanitized copy of the constantly changing slot table 212 state),
performing the sanitization operation on the corresponding column of the copy of the data table (Holbrook Paragraph [0049], represents the reader's sanitized copy of the constantly changing slot table 212 state);
generating a sanitized copy of the relational database by combining the sanitized copies of data tables (Holbrook Paragraph [0049], represents the reader's sanitized copy of the constantly changing slot table 212 state); and
The claimed invention and Holbrook are from the analogous art of sanitizing data.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Arora and Holbrook to have combined Arora and Holbrook.
The motivation to combine Arora and Holbrook is to improve databases by sanitizing data.  It would have been obvious to one of ordinary skill in the art to take the system of Arora and combine it with the sanitizing of Holbrook in order to obtain the predictable result of improving databases.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Arora and Holbrook.
Arora does not expressly disclose:
wherein the annotation file includes, for each of one or more columns within the data table, an identification of a sanitization operation selected based on one or both of the type of data within the column and the sensitivity of the data within the 
However, Redlich teaches:
wherein the annotation file includes (Redlich Paragraph [1467], annotation alters the sensitivity of the sample itself), for each of one or more columns within the data table (Redlich Paragraph [1488], preclude to the rest of the data columns), an identification of a sanitization operation selected based on one or both of the type of data within the column and the sensitivity of the data within the Redlich Paragraph [0348], additional identification the sanitized documents will be reconstituted according to the user's role and clearance level at wire, Paragraph [2303], enable sharing down to a lower sensitivity level), the sanitization operation configured to (Redlich Paragraph [0321], search results will be in delivery of a sanitized results), when performed,
The claimed invention and Redlich are from the analogous art of sanitized data.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Arora and Redlich to have combined Arora and Redlich.
The motivation to combine Arora and Redlich is to improve data sharing by lowering sensitivity of data.  It would have been obvious to one of ordinary skill in the art to take the system of Arora and combine it with the lowering of the sensitivity of Redlich in order to obtain the predictable result of improving data sharing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Arora and Redlich.
Arora does not expressly disclose:
reduce the sensitivity of the data within the column by modifying the data within the column;
However, Matsuo teaches:
reduce the sensitivity of the data within the column by modifying the data within the column (Matsuo Paragraph [0437], since the XOR operation is performed under five blocks in columns n to y, combinations of values to be inferred are reduced compared with the other columns, and thus, the security (sensitivity) level is lowered);
The claimed invention and Matsuo are from the analogous art of systems containing sensitive information.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Arora and Matsuo to have combined Arora and Matsuo.
The motivation to combine Arora and Matsuo is improve data access by using security levels.  It would have been obvious to one of ordinary skill in the art to take the system of Arora and combine it with the security levels of Matsuo in order to obtain the predictable result of improving data access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Arora and Matsuo.

Regarding claim 20, Arora teaches:
A non-transitory computer-readable storage medium storing executable instructions that, when executed by a processor, cause the processor to perform steps comprising (Arora Paragraph [0010], comprise a processor, a tangible non-transitory computer-readable memory):
accessing, for each of a plurality of data tables within the relational database (Arora Paragraph [0073], any databases discussed herein may include relational, databases may be organized in any suitable manner, for example, as data tables or lookup tables), a corresponding annotation file (Arora Paragraph [0078], data set may be annotated), the annotation file including (Arora Paragraph [0078], data set may be annotated), for each column within the data table (Arora Paragraph [0078], data set may be annotated), one or more of a column identifier, a type of data within the column, and a sensitivity of the data within the column (Arora Paragraph [0079], data set annotation may include security information establishing access levels),
for each data table of the plurality of data tables (Arora Paragraph [0013], records within data file 110 to a desired format. As an example of conforming the records to a desired format, records may comprise data columns of a certain length):
in response to validating the annotation file (Arora Paragraph [0079], data set annotation may include security information establishing access levels, Paragraph [0013], Ingestion engine 122 may standardize and/or validate data file 110), creating a copy of the data table corresponding to the annotation file (Arora Paragraph [0079], data set annotation may include security information establishing access levels); and
for each column of the data table associated with a sanitization operation within the annotation file (Arora Paragraph [0079], data set annotation may include security information establishing access levels),
Arora does not expressly disclose:
accessing a schema for the relational database describing each of the plurality of data tables and identifying each column of the relational database included within each of the plurality of data tables;
validating the annotation file corresponding to the data table by determining that each column within the data table identified by the accessed schema is identified by the annotation file;
However, Gordon teaches:
accessing a schema for the relational database describing each of the plurality of data tables and identifying each column of the relational database included within each of the plurality of data tables (Gordon Paragraph [0026], database access component also has a type for each column of the database schema, where a type can be any of: integer, Boolean, real, string, link (in the case of a relational database), date-time, percentage or others);
validating the annotation file corresponding to the data table by determining that each column within the data table identified by the accessed schema is identified by the annotation file (Gordon Paragraph [0027], database access component and the inference engine operate to compile the annotated database schema with the added latent columns and/or tables to form inference algorithms);
The claimed invention and Gordon are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Arora and Gordon to have combined Arora and Gordon.
The motivation to combine Arora and Gordon is to improve databases by using schema.  It would have been obvious to one of ordinary skill in the art to take the system of Arora and combine it with the schema of Gordon in order to obtain the predictable result of improving databases.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Arora and Gordon.
Arora does not expressly disclose:
sanitizing the copy of the data table by,
performing the sanitization operation on the corresponding column of the copy of the data table;
generating a sanitized copy of the relational database by combining the sanitized copies of data tables.
However, Holbrook teaches:
sanitizing the copy of the data table by (Holbrook Paragraph [0049], represents the reader's sanitized copy of the constantly changing slot table 212 state),
performing the sanitization operation on the corresponding column of the copy of the data table (Holbrook Paragraph [0049], represents the reader's sanitized copy of the constantly changing slot table 212 state);
generating a sanitized copy of the relational database by combining the sanitized copies of data tables (Holbrook Paragraph [0049], represents the reader's sanitized copy of the constantly changing slot table 212 state).
The claimed invention and Holbrook are from the analogous art of sanitizing data.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Arora and Holbrook to have combined Arora and Holbrook.
The motivation to combine Arora and Holbrook is to improve databases by sanitizing data.  It would have been obvious to one of ordinary skill in the art to take the system of Arora and combine it with the sanitizing of Holbrook in order to obtain the predictable result of improving databases.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Arora and Holbrook.
Arora does not expressly disclose:
wherein the annotation file includes, for each of one or more columns within the data table, an identification of a sanitization operation selected based on one or both of the type of data within the column and the sensitivity of the data within the 
However, Redlich teaches:
wherein the annotation file includes (Redlich Paragraph [1467], annotation alters the sensitivity of the sample itself), for each of one or more columns within the data table (Redlich Paragraph [1488], preclude to the rest of the data columns), an identification of a sanitization operation selected based on one or both of the type of data within the column and the sensitivity of the data within the Redlich Paragraph [0348], additional identification the sanitized documents will be reconstituted according to the user's role and clearance level at wire, Paragraph [2303], enable sharing down to a lower sensitivity level), the sanitization operation configured to (Redlich Paragraph [0321], search results will be in delivery of a sanitized results), when performed,
The claimed invention and Redlich are from the analogous art of sanitized data.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Arora and Redlich to have combined Arora and Redlich.
The motivation to combine Arora and Redlich is to improve data sharing by lowering sensitivity of data.  It would have been obvious to one of ordinary skill in the art to take the system of Arora and combine it with the lowering of the sensitivity of Redlich in order to obtain the predictable result of improving data sharing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Arora and Redlich.
Arora does not expressly disclose:
reduce the sensitivity of the data within the column by modifying the data within the column;
However, Matsuo teaches:
reduce the sensitivity of the data within the column by modifying the data within the column (Matsuo Paragraph [0437], since the XOR operation is performed under five blocks in columns n to y, combinations of values to be inferred are reduced compared with the other columns, and thus, the security (sensitivity) level is lowered);
The claimed invention and Matsuo are from the analogous art of systems containing sensitive information.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Arora and Matsuo to have combined Arora and Matsuo.
The motivation to combine Arora and Matsuo is improve data access by using security levels.  It would have been obvious to one of ordinary skill in the art to take the system of Arora and combine it with the security levels of Matsuo in order to obtain the predictable result of improving data access.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Arora and Matsuo.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora in view of Gordon, Holbrook, Redlich, Matsuo and Norman et al., Patent Application Publication No. 2012/0323753 (hereinafter Norman).

Regarding claim 9, Arora in view of Gordon, Holbrook, Redlich and Matsuo teaches parent claim 1.
Arora in view of Gordon, Holbrook, Redlich and Matsuo does not expressly disclose:
wherein the sanitized copy of the relational database is generated periodically.
However, Norman teaches:
wherein the sanitized copy of the relational database is generated periodically (Norman Paragraph [0052], end of the day, when all trades have been cleared, the account database 10 may be updated based on the data stored).
The claimed invention and Norman are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Arora and Norman to have combined Arora and Norman.
The motivation to combine Arora and Norman is to improve storage by clearing the database.  It would have been obvious to one of ordinary skill in the art to take the system of Arora and combine it with the clearing of databases of Norman in order to obtain the predictable result of improving storage.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Arora and Norman.

Regarding claim 10, Arora in view of Gordon, Holbrook, Redlich, Matsuo and Norman further teaches:
The computer-implemented method of claim 9, wherein the sanitized copy of the relational database is generated once a day (Norman Paragraph [0052], end of the day, when all trades have been cleared, the account database 10 may be updated based on the data stored).

Regarding claim 11, Arora in view of Gordon, Holbrook, Redlich and Matsuo teaches parent claim 1.
Arora in view of Gordon, Holbrook, Redlich and Matsuo does not expressly disclose:
wherein the sanitized copy of the relational database is generated in response to a user request.
However, Norman teaches:
wherein the sanitized copy of the relational database is generated in response to a user request (Norman Paragraph [0051], allowing users to request changes to their accounts and to inform the clearing system of any changes to the member details).
The claimed invention and Norman are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Arora and Norman to have combined Arora and Norman.
The motivation to combine Arora and Norman is to improve storage by clearing the database.  It would have been obvious to one of ordinary skill in the art to take the system of Arora and combine it with the clearing of databases of Norman in order to obtain the predictable result of improving storage.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Arora and Norman.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora in view of Gordon, Holbrook, Redlich, Matsuo and Ormazabal et al., Patent Application Publication No. 2012/0210007 (hereinafter Ormazabal).

Regarding claim 14, Arora in view of Gordon, Holbrook, Redlich and Matsuo teaches parent claim 13.
Arora in view of Gordon, Holbrook, Redlich and Matsuo does not expressly disclose:
if the sanitized data table corresponding to the requested data table does not exist within the sanitized copy of the relational database, blocking the execution of the domain logic model until the sanitized data table is generated.
However, Ormazabal teaches:
if the sanitized data table corresponding to the requested data table does not exist within the sanitized copy of the relational database (Ormazabal Paragraph [0100], entry does not exist in phase-one table 452 for the corresponding request (block 542: NO), then the request may be rejected), blocking the execution of the domain logic model until the sanitized data table is generated (Ormazabal Paragraph [0100], entry does not exist in phase-one table 452 for the corresponding request (block 542: NO), then the request may be rejected).
The claimed invention and Ormazabal are form the analogous art of data requisition systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Arora and Ormazabal to have combined Arora and Ormazabal.
The motivation to combine Arora and Ormazabal is to improve processing by verifying the entry.  It would have been obvious to one of ordinary skill in the art to take the system of Arora and combine it with the verification of Ormazabal in order to obtain the predictable result of improving processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Arora and Ormazabal.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora in view of Gordon, Holbrook, Redlich, Matsuo, Ngai, Patent Application Publication No. 2017/0094541 (hereinafter Ngai) and Armstrong et al., Patent Application Publication No. 2004/0210890 (hereinafter Armstrong).

Regarding claim 15, Arora in view of Gordon, Holbrook, Redlich and Matsuo teaches parent claim 13.
Arora in view of Gordon, Holbrook, Redlich and Matsuo does not expressly disclose:
if the sanitized data table corresponding to the requested data table is included within the sanitized copy of the relational database but has not been updated in over a threshold amount of time,
However, Ngai teaches:
if the sanitized data table corresponding to the requested data table is included within the sanitized copy of the relational database but has not been updated in over a threshold amount of time (Ngai Paragraph [0060], the threshold amount of time has not passed (block 614: NO), the example script executor 524 continues to wait),
The claimed invention and Ngai are from the analogous art of database systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Arora and Ngai to have combined Arora and Ngai.
The motivation to combine Arora and Ngai is to improve updating by using a threshold amount of time.  It would have been obvious to one of ordinary skill in the art to take the system of Arora and combine it with the threshold amount of time of Ngai in order to obtain the predictable result of improving updating.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Arora and Ngai.
Arora in view of Gordon, Holbrook, Redlich and Matsuo does not expressly disclose:
blocking the execution of the domain logic model until the sanitized data table is updated.
However, Armstrong teaches:
blocking the execution of the domain logic model until the sanitized data table is updated (Armstrong Paragraph [0008], at some point after the concurrent update has been applied, the blocked task will complete its wait and return to executing).
The claimed invention and Armstrong are from the analogous art of update systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Arora and Armstrong to have combined Arora and Armstrong.
The motivation to combine Arora and Armstrong is to improve updating by blocking tasks.  It would have been obvious to one of ordinary skill in the art to take the system of Arora and combine it with the blocking of tasks of Armstrong in order to obtain the predictable result of improving updating.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Arora and Armstrong.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora in view of Gordon, Holbrook, Redlich, Matsuo and Armstrong.

Regarding claim 16, Arora in view of Gordon, Holbrook, Redlich and Matsuo teaches parent claim 13.
Arora in view of Gordon, Holbrook, Redlich and Matsuo does not expressly disclose:
if the sanitized data table corresponding to the requested data table is included within the sanitized copy of the relational database, but data within the requested data table has been updated or altered since the sanitized data table was generated, blocking the execution of the domain logic model until the sanitized data table is updated.
However, Armstrong teaches:
if the sanitized data table corresponding to the requested data table is included within the sanitized copy of the relational database (Armstrong Paragraph [0008], at some point after the concurrent update has been applied, the blocked task will complete its wait and return to executing), but data within the requested data table has been updated or altered since the sanitized data table was generated (Armstrong Paragraph [0008], at some point after the concurrent update has been applied, the blocked task will complete its wait and return to executing), blocking the execution of the domain logic model until the sanitized data table is updated (Armstrong Paragraph [0008], at some point after the concurrent update has been applied, the blocked task will complete its wait and return to executing).
The claimed invention and Armstrong are from the analogous art of update systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Arora and Armstrong to have combined Arora and Armstrong.
The motivation to combine Arora and Armstrong is to improve updating by blocking tasks.  It would have been obvious to one of ordinary skill in the art to take the system of Arora and combine it with the blocking of tasks of Armstrong in order to obtain the predictable result of improving updating.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Arora and Armstrong.

Response to Arguments
Applicant's arguments filed 02/06/2021 have been fully considered and they are either persuasive or not persuasive. A detailed explanation is provided below.

On pages 10-13, Applicant argues against the rejection under 35 U.S.C. 103.
Applicant’s arguments, see page 11, filed 02/06/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 regarding argument 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Matsuo reference.
On pages 11-12, Applicant argues that Redlich does not select a specific sanitization operation based on characteristics of data within the column, the Examiner disagrees.  As shown in the previous rejection, Redlich was not to shown disclose columns.  Redlich was used to disclose identification of sanitized documents according to a user’s role and clearance level (Paragraph [0348]).  This shows that Redlich teaches identification of sanitization based on data but not based on data within a column.  Arora was shown to disclose data in columns by disclosing records comprising data columns (Paragraph [0013]).  Therefore, the combination of Arora and Redlich teaches the argued claim limitation.
On pages 12-13, Applicant argues that Redlich does not teach the inclusion of an identification of a sanitization operation within an annotation file for each of one or more data table columns, the Examiner disagrees.  Redlich teaches annotations that alter the sensitivity (Paragraph [1467]).  Redlich further teaches data columns (Paragraph [1488]).  Redlich further teaches identification of sanitized documents based on a user’s role and clearance level (Paragraph [0348]).  Arora was used to teach data within a column (Paragraph [0013]).  The combination of these references would allow for annotations including data within columns based on the sensitivity of data.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164              

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164